Case: 13-30279      Document: 00512647379         Page: 1    Date Filed: 05/30/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 13-30279                                  FILED
                                  Summary Calendar                            May 30, 2014
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SANDRA PARKMAN THOMPSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:10-CR-101-4


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Sandra Parkman Thompson appeals her convictions under 18 U.S.C.
§ 1347 for committing health care fraud, and under 18 U.S.C. § 371 for
conspiring to offer and receive kickbacks in violation of 42 U.S.C. § 1320a-7b(b).
She was convicted of the offenses as a result of her participation in a scheme
by which Young Anyanwu, the owner of Lobdale Medical Services, LLC
(Lobdale) charged Medicare for durable medical equipment that beneficiaries


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30279    Document: 00512647379     Page: 2   Date Filed: 05/30/2014


                                 No. 13-30279

either received but did not need or did not receive. Anyanwu paid Thompson
on commission to recruit individuals to receive the equipment. Thompson
would acquire the names of potential beneficiaries, use false information about
those beneficiaries to obtain prescriptions and orders for medical equipment
from Dr. Anthony Jase, and deliver those documents to Lobdale to be filled. As
a rule, Jase neither met nor examined the individuals who received equipment.
      Thompson argues that the district court erred and abused its discretion
by instructing the jury on deliberate indifference.        However, deliberate
indifference instructions, like the one used in Thompson’s case, which mirror
the Fifth Circuit Pattern Jury instruction, meet the standard set forth by the
Supreme Court in Global-Tech Appliances, Inc. v. SEB S.A., 131 S. Ct. 2060
(2011). See United States v. Brooks, 681 F.3d 678, 702-03 (5th Cir. 2012), cert.
denied 133 S. Ct. 836, and cert. denied 133 S. Ct. 837, and cert. denied 133 S.
Ct. 839 (2013). Moreover, the instruction was warranted because Thompson
claimed a lack of guilty knowledge, and the evidence supported inferences that
Thompson was subjectively aware of a high probability of the existence of the
illegal conduct and purposely contrived to avoid learning of the illegal conduct.
See Brooks, 681 F.3d at 701. Specifically, Thompson obtained prescriptions for
Lobdale under highly irregular circumstances, signed an employment contract
that concealed her commission-based pay arrangement with Lobdale, made no
apparent attempt to question Lobdale’s documentation process or payment
procedures, and lied when asked about the nature of her employment
agreement.
      Finally, Thompson argues that the evidence was insufficient to support
her convictions. Because Thompson moved for acquittal, our review is de novo.
United States v. Ferguson, 211 F.3d 878, 882 (5th Cir. 2000). We will affirm
her convictions if “viewing all the evidence in the light most favorable to the



                                       2
    Case: 13-30279    Document: 00512647379     Page: 3   Date Filed: 05/30/2014


                                 No. 13-30279

verdict and drawing all reasonable inferences from the evidence in support of
the verdict, a rational trier of fact could have found that the evidence
establishe[d] the essential elements of the offense[s] beyond a reasonable
doubt.” Id. A rational jury could have found, based on the facts in the record,
in particular those highlighted in this opinion, that the evidence was sufficient
to find that Thompson aided and abetted Anyanwu in committing health care
fraud and conspired with Anyanwu to offer and receive kickbacks in violation
of § 1320a-7b(b).
      AFFIRMED.




                                       3